993 F.2d 1540
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Ricardo LONDONO, Defendant-Appellant.
No. 93-6086.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 26, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-90-97)
Ricardo Londono, Appellant Pro Se.
Breckinridge Long Willcox, United States Attorney, John Vincent Geise, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Ricardo Londono appeals from the district court's order denying his motion to file an untimely criminal appeal.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Londono, No. CR-90-97 (D. Md. Jan. 25, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED